        Case 2:15-cv-00319-MCE-KJN Document 47 Filed 01/31/20 Page 1 of 3


 1   LAW OFFICES OF STEPHENSON, ACQUISTO & COLMAN, INC.
     MELANIE JOY STEPHENSON-LAWS, ESQ. (SBN 113755)
 2
     RICHARD A. LOVICH, ESQ. (SBN 113472)
 3   KARLENE J. ROGERS-ABERMAN, ESQ. (SBN 237883)
     303 N. Glenoaks Blvd., Suite 700
 4
     Burbank, CA 91502
 5   Telephone: (818) 559-4477
     Facsimile: (818) 559-5484
 6
 7   Attorneys for Plaintiff
     LODI MEMORIAL HOSPITAL ASSOCIATION, a California non-
 8   profit public benefit corporation
 9
                          UNITED STATES DISTRICT COURT
10
                         EASTERN DISTRICT OF CALIFORNIA
11
                                SACRAMENTO DIVISION
12
13
     LODI MEMORIAL HOSPITAL               Case No.: 2:15-cv-00319-MCE-KJN
14   ASSOCIATION, a California non-profit
15   public benefit corporation,
                                          STIPULATION OF DISMISSAL
16                      Plaintiff,        AND [PROPOSED] ORDER
17           vs.                               Fed. R. Civ. Proc. Rule 41(a)1(ii)
18   TIGER LINES, LLC, a California
19   limited liability company; GROUP &
     PENSION ADMINISTRATORS, INC.,
20   a Texas corporation; and DOES 1
21   THROUGH 25, INCLUSIVE,
22                       Defendants.
23
24
25           IT IS HEREBY STIPULATED by and between the parties to this action
26   through their designated counsel of record that the above-captioned action be is
27   dismissed with prejudice pursuant to Fed. R. Civ. Proc. Rule 41(a)1(ii).
28
     11365                                         STIPULATION OF DISMISSAL
                                             -1-
        Case 2:15-cv-00319-MCE-KJN Document 47 Filed 01/31/20 Page 2 of 3


 1   SO STIPULATED.
 2   Dated: January 31, 2020
 3
 4                                      STEPHENSON, ACQUISTO & COLMAN
 5                                              /s/ Karlene Rogers-Aberman
 6                                        KARLENE J. ROGERS-ABERMAN
 7                                                  Attorneys for
                                           LODI MEMORIAL HOSPITAL
 8                                       ASSOCIATION, a California non-profit
 9                                            public benefit corporation

10
     January 31, 2020
11
12
                                               LEWIS BRISBOIS BISGAARD
13                                                   & SMITH LLP
14                                                   /s/ Elise D. Klein
15                                                 ELISE D. KLEIN, ESQ.
16                                                     Attorneys for
                                         TIGER LINES, LLC, a California limited
17                                       liability company; GROUP & PENSION
18                                         ADMINISTRATORS, INC., a Texas
                                                        corporation
19
20
21
22
23
24
25
26
27
28
     11365                                      STIPULATION OF DISMISSAL
                                         -2-
        Case 2:15-cv-00319-MCE-KJN Document 47 Filed 01/31/20 Page 3 of 3


 1                                  [PROPOSED] ORDER
 2
 3           Having read the foregoing Stipulation of the parties, and good cause
 4   appearing therefore;
 5
 6           IT IS HEREBY ORDERED THAT:
 7
 8           The above-captioned action is hereby dismissed with prejudice pursuant to
 9   Fed. R. Civ. Proc. Rule 41(a)1(ii).
10
11   Dated: _________                   By: ____________________________________
                                             THE HONORABLE MORRISON C.
12
                                             ENGLAND, JR.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     11365                                           STIPULATION OF DISMISSAL
                                              -3-
